                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

LAURIE    ALICE    GIORDANO,
individually,     and     as
Personal Representative of
the Estate of ZACHARY TYLER
MARTIN-POLSENBERG,

          Plaintiff,

v.                             Case No:    2:19-cv-439-FtM-99NPM

THE SCHOOL BOARD OF LEE
COUNTY,    FLORIDA,    JAMES
DELGADO, Individually and in
his official capacity, and
LEE COUNTY EMS, through LEE
COUNTY,      a     Political
Subdivision of the State of
Florida,

          Defendants.


                        OPINION AND ORDER

     This matter comes before the Court on Defendants James Delgado

and the School Board of Lee County’s Motion to Dismiss Counts I

and II brought pursuant to 42 U.S.C. § 1983 (Doc. #36) and

Plaintiff’s Response (Doc. #43).     For the reasons set forth below,

the Motion is granted with leave to amend.

                                I.

       This case involves the tragic death of a Riverdale High

School football player.     Together with claims for negligence

(Count IV) and wrongful death (Count V), Counts I and II are

brought under 42 U.S.C. § 1983 against Defendants James Delgado
and the School Board of Lee County (“defendants”) by Laurie Alice

Giordano individually and on behalf of the estate of her son,

Zachary Tyler Martin-Polsenberg, for alleged violations of his

substantive due process rights under the Fourteenth Amendment to

the United States Constitution.

     The Amended Complaint (Doc. #34) alleges as follows: At around

7:00 a.m. on the morning of June 29, 2017, Zachary arrived at

Riverdale High School for summer football practice.        (Id., ¶ 6.)

The practice lasted several hours “while the temperature reached

90 degrees.”     (Id. ¶ 26.)      Despite knowing the importance of

hydration in such conditions, Coach James Delgado withheld water

(despite Zachary’s pleas) and discouraged the players from taking

breaks.   (Id. ¶¶ 37-40.)        He threatened to punish players who

asked for water, telling them they would “walk off” the team.

(Id. ¶ 39.)     Zachary showed signs of heat exhaustion during the

drills, but the coaches ignored his symptoms and forced him (along

with the other player) to run “never-ending” sprints towards the

conclusion of practice that day.      (Id. ¶¶ 31, 40.)

     As   the   players   were    huddling   after   practice,   Zachary

collapsed, became incoherent, began convulsing, and vomited—all

obvious signs of heat exhaustion that were ignored.         (Doc. #34,

¶¶ 41, 43.)     There was no trainer or health care professional

present on the field.       Coach Delgado did nothing for several

minutes, and it was only after Zachary’s mother was notified that



                                  - 2 -
Coach Delgado called 911.               (Id. ¶¶ 42-46, 55.)           Coach Delgado

requested an ambulance, but intentionally downplayed the severity

of the situation and told the operator that Zachary was “fine.”

(Id. ¶ 47.)       In the meantime, the coaches were unable to administer

medical care such as ice packs or an ice bath because they lacked

the    necessary    equipment      or    failed   to   use   it.      (Id.   ¶    54.)

Plaintiff also alleges that there was not a trainer on site, which

is “required or should be required by football coaching standards.”

(Id. ¶ 55.)       Plaintiff alleges that defendants’ actions were all

in violation of Florida High School Athletic Association Policy

41.    (Id. ¶ 24.)

       Lee County EMS was slow to arrive, a delay attributed to Coach

Delgado’s statements to the emergency operator.                 (Doc. #34 ¶¶ 47-

48.)    EMS did not provide adequate emergency care, and Zachary

fell into a heat-induced coma.               He could not recover from his

injuries and passed away on July 10, 2017.

       As   for    the   federal    claims    under    42    U.S.C.    §   1983   for

“unconstitutional deprivation of life”, plaintiff alleges that

Coach Delgado deprived Zachary of due process (his right to bodily

integrity and life) by forcing him to perform physical drills in

the intense heat, denying him water, and failing to seek emergency

medical care when he was injured (among other reasons listed at

paragraph 71 of the Amended Complaint).                 (Doc. #34, ¶¶ 70-71.)

Plaintiff alleges that Coach Delgado and the School Board had a



                                         - 3 -
legal duty to Zachary to provide a safe and adequate football

practice environment.     (Id., ¶¶ 66, 82.)    The School Board is also

included because it conducted and sponsored the summer football

practice, approved of this conduct, and maintained “dangerous

policies, rules, and regulations” that neglected student safety.

(Id. ¶ 83.)

     In short, plaintiff alleges that Coach Delgado and the School

Board’s    actions   constituted   a   deliberate   indifference    to   the

health and safety of Zachary.

                                    II.

     Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation     omitted).     To     survive   dismissal,    the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”          Id. at 555.       See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must



                                   - 4 -
accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d    1148,   1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.            “Factual allegations that are merely

consistent      with   a   defendant’s   liability      fall    short    of    being

facially plausible.”          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).                      Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”     Iqbal, 556 U.S. at 679.

                                       III.

      Section 1983 imposes liability on any person who, under color

of state law, deprives a person “of any rights, privileges, or

immunities secured by the Constitution and laws.”                      42 U.S.C. §

1983.   To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege “(1) that the defendant deprived [the plaintiff] of a right

secured under the Constitution or federal law and (2) that such

deprivation occurred under color of state law.”                Arrington v. Cobb

Cty., 139 F.3d 865, 872 (11th Cir. 1998).              A local government may



                                       - 5 -
be held liable under § 1983 only “if the plaintiff shows that a

‘custom’ or ‘policy’ of the municipality was the ‘moving force’

behind the constitutional deprivation.”        Sewell v. Town of Lake

Hamilton, 117 F.3d 488, 489 (11th Cir. 1997) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–94 (1978)).            The government

entity “must be found to have itself caused the constitutional

violation at issue; it cannot be found liable on a vicarious

liability theory.”    Skop v. City of Atlanta, 485 F.3d 1130, 1145

(11th Cir. 2007) (citing Monell, 436 U.S. at 694–95).

     Defendants assert that plaintiff’s § 1983 claims against

Coach Delgado and the School Board fail because (1) there is no

underlying    constitutional    violation   and,    (2)   if    there   is   an

underlying constitutional violation, Coach Delgado is entitled to

qualified immunity.       Plaintiff responds that defendants’ arguments

require the Court to look beyond the four corners of the Amended

Complaint and make factual determinations whether the conduct of

Coach Delgado rises to the level of a constitutional violation,

which is not proper at the motion to dismiss stage.

     The Court first determines whether there is an underlying

constitutional violation.

     A. Underlying Constitutional Violation

     The     Fourteenth     Amendment   prohibits    States       and   their

components from “depriv[ing] any person of life, liberty, or

property, without due process of law.”       U.S. Const. amend. XIV, §



                                   - 6 -
1.   “[T]he Due Process Clause was intended to prevent government

officials    from     abusing   their    power,   or   employing    it   as   an

instrument of oppression.”        Cty. of Sacramento v. Lewis, 523 U.S.

833, 846 (1998) (internal citations omitted).                The substantive

component of the Due Process Clause “protects individual liberty

against ‘certain government actions regardless of the fairness of

the procedures used to implement them.’”          Collins v. City of Harker

Heights, 503 U.S. 115, 125 (1992) (quoting Daniels v. Williams,

474 U.S. 327, 331 (1986)).        Accordingly, the Fourteenth Amendment

must not be used through § 1983 as a “font for tort law” to convert

state tort claims into federal causes of action.            Waddell v. Hendry

Cty. Sheriff’s Office, 329 F.3d 1300, 1305 (11th Cir. 2003).

“Nothing in the language of the Due Process Clause itself requires

the State to protect the life, liberty, and property of its

citizens    against    invasion   by    private   actors.     The   Clause    is

phrased as a limitation on the State’s power to act, not as a

guarantee of certain minimal levels of safety and security.”

DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189,

195 (1989).

     Only in certain limited circumstances does the Constitution

impose affirmative duties of care on the state.               Doe v. Braddy,

673 F.3d 1313, 1318 (11th Cir. 2012).             As originally defined by

the Supreme Court, those circumstances exist where (1) the state

takes a person into custody, confining him against his will, and



                                       - 7 -
(2) when the state creates the danger or renders a person more

vulnerable to an existing danger.             DeShaney, 489 U.S. at 198–201.

The “state-created danger” exception has since been replaced by

the standard employed by the Supreme Court in Collins, 503 U.S. at

128.        Waddell,    329   F.3d    at     1305.    Now,    the   government’s

affirmative acts “rise to the level of a substantive due process

violation [when] the act can be characterized as arbitrary or

conscience shocking in a constitutional sense.”                     Id. (citing

Collins, 503 U.S. at 128).

              1. Duty Created by a Custodial Relationship

       “A   duty   of   protection     can    arise   where   the   state   has   a

custodial relationship with the individual, arising from such

circumstances as incarceration in prison or involuntary commitment

in a mental institution.”            Davis v. Carter, 555 F.3d 979, 982 n.

2 (11th Cir. 2009) (citing DeShaney, 489 U.S. at 198–99).                    Mere

compulsory attendance at a public school does not give rise to a

constitutional duty of protection under the Due Process Clause

because public schools generally lack the requisite control over

children to impose such a duty of care upon these institutions.

Id. (citing Wright v. Lovin, 32 F.3d 538, 540 (11th Cir. 1994)).

See also Wyke v. Polk Cty. Sch. Bd., 129 F.3d 560, 569 (11th Cir.

1997).      Like the Eleventh Circuit, “each circuit to have addressed

the issue has concluded that public schools do not have a special

relationship with their students, as public schools do not place



                                       - 8 -
the same restraints on students’ liberty as do prisons and state

mental health institutions.”       Doe ex rel. Magee v. Covington Cty.

Sch. Dist. ex rel Keys, 675 F.3d 849, 858 (5th Cir. 2012) (citing

cases).

     The Eleventh Circuit has been “explicit in stating that

‘deliberate indifference’ is insufficient to constitute a due-

process violation in a non-custodial setting.”         Davis, 555 F.3d

at 983 (quoting Nix v. Franklin Cty. Sch. Dist., 311 F.3d 1373,

1377 (11th Cir. 2002)).       The Eleventh Circuit’s opinion in Davis,

555 F.3d 979, is particularly instructive here.       In that case, the

court     found   that   because   student   Tyler   Davis   voluntarily

participated in a workout session for the high school football

team—an     extracurricular     after-school   activity—no     custodial

relationship existed between himself and the school.          The Court

reaches the same result here.      Plaintiff has failed to allege that

Zachary had a custodial relationship with defendants at a voluntary

summer football practice.

            2. Conduct that Shocks the Conscience

     Under the second exception, a constitutional violation may be

present if the conduct of the governmental actor “shocks the

conscience.”      “To rise to the conscience-shocking level, conduct

most likely must be ‘intended to injure in some way unjustifiable

by any government interest.’”        Davis, 555 F.3d at 982 (quoting

Lewis, 523 U.S. at 849).      Conduct by a government actor that would



                                   - 9 -
amount to an intentional tort under state law would not, without

more, rise to the level of the constitutional violation. See

Dacosta   v.     Nwachukwa,   304   F.3d    1045,    1048   (11th   Cir.   2002).

“[O]nly the most egregious official conduct can be said to be

arbitrary in the constitutional sense.”                 Waddell, 329 F.3d at

1305.

     In the educational setting, the Eleventh Circuit has found

conscious-shocking       conduct    in     only   two    cases—both     involving

excessive corporal punishment.           In Neal v. Fulton County Board of

Education, 229 F.3d 1069 (11th Cir. 2000), a high school coach

intentionally struck a student with a metal weight lock, knocking

the student’s eye out of its socket, as a form of punishment for

his involvement in a fight with another student.                    Id. at 1071.

The Eleventh Circuit concluded that the coach’s conduct rose to

the level of a constitutional violation because a school official

“intentionally us[ed] an obviously excessive amount of force that

presented a reasonably foreseeable risk of serious bodily injury.”

Id. at 1076.       In reaching its conclusion, the Eleventh Circuit

made clear that the claims of excessive corporal punishment shaped

the outcome.       Id.   Similarly, the Eleventh Circuit concluded in

Kirkland v. Greene Cty. Bd. of Educ., 347 F.3d 903 (11th Cir.

2003),    that    a   high    school     principal      violated    a   student’s

constitutional rights after he struck the student with a metal




                                       - 10 -
cane in the head, ribs, and back for disciplinary reasons.          Id.

at 904–05.

     By contrast, no conscience-shocking constitutional violations

occurred in Nix v. Franklin Cty. Sch. Dist., 311 F.3d 1373 (11th

Cir. 2002), or Davis v. Carter, 555 F.3d 979 (11th Cir. 2009).       In

Nix, a high school teacher told his students to hold a live wire

during a voltage-reading demonstration in his electromechanical

class.   Nix, 311 F.3d at 1374.     The teacher warned his students

that they might die if they accidently touched the exposed part of

the wire.    Id.   The teacher increased the power to the wire, then

turned away to answer a question.        Id.   When the teacher turned

back to the students, he saw that one student had touched the wire

and was gasping for breath.       Id.    After the student died, his

parents brought a § 1983 suit and alleged that “the actions of the

defendants     ‘were    particularly     arbitrary,    reckless,    and

deliberately indifferent.’”     Id. at 1376.     The Eleventh Circuit,

in concluding that the student’s substantive due process rights

were not violated, emphasized that mere negligence is insufficient

to sustain a constitutional claim, while actions intended to injure

and that are unrelated to any government interest are likely to

rise to the conscience-shocking level.         Id. at 1375.   The court

also noted that “[o]nly in the limited context of due-process

claims based on excessive corporal punishment has this court held




                                - 11 -
that the intentional conduct of a high-school educator may shock

the conscience.”         Id. at 1378.

      In Davis, the plaintiffs bought a § 1983 action for violating

their son’s substantive due process rights after the son died the

morning after a voluntary workout session for the school football

team.       Davis, 555 F.3d at 981.          The plaintiffs contended that

their son faced an intense and unreasonable practice that caused

him   to     collapse     and   die   the   next    morning.     Specifically,

plaintiffs alleged that the coaches failed to provide enough water

to keep Davis hydrated, ignored signs and Davis’ complaints that

he    was     becoming     dehydrated,      subjected    Davis   to   rigorous

conditioning drills at the end of a two-hour practice, and failed

to attend to Davis until after a team meeting, even though he had

collapsed in the middle of the drills.                  Id. at 980–81.      The

plaintiffs further alleged that if a student did not perform all

the exercises and activities in the workout, he would be subject

to discipline from the coaches, such as more drills, exclusion

from tryouts, or demotion to the junior varsity team.                 Id.   On

these facts, the Eleventh Circuit found that the coaches did not

violate the student’s constitutional rights because they did not

engage in corporal punishment, physically contact the student, or

otherwise “act[ ] willfully or maliciously with an intent to

injure” the student.            Id. at 984.        The court noted that “the

coaches were deliberately indifferent to the safety risks posed by



                                      - 12 -
their conduct,” but found that in a school setting, “allegations

of deliberate indifference, without more, do not rise to the

conscience-shocking level required for constitutional violations.”

Id.

       Here, plaintiff states that the facts are more egregious than

Davis as Coach Delgado made conscious decisions and intentional

acts   to   deprive    Zachary     of    water,     delayed    calling   911,   and

downplayed the severity of Zachary’s condition.                 Plaintiff alleges

also that the School Board essentially set the stage for such

egregious actions to occur at one of its schools.                  Even so, while

the alleged conduct might be mistaken or negligent, the Court

follows     Eleventh    Circuit         precedent     and     finds   that   these

allegations    do     not   rise    to     the    conscience-shocking        level.

Plaintiff does not allege that Coach Delgado made physical conduct

with Zachary or engaged in corporal punishment or acted with an

intent to punish or injure the minor child.                   In sum, defendants’

actions were not the type of intentional and excessive corporal

punishments inflicted by the school officials in Neal and Kirkland.

In reaching its conclusion, the Court did not veer outside the

four corners of the Amended Complaint and accepted the allegations

as true.      The alleged conduct is no worse than the deliberate

indifference shown by the coaches in Davis.                   The Court therefore

finds that plaintiff has failed to allege a substantive due process

violation and dismissal of Counts I and II is warranted.



                                        - 13 -
      B. Remaining Claims

      The Court need not address the issues raised in Lee County’s

Motion to Dismiss (Doc. #37) as to the remaining counts. The

remaining possible claims in the Amended Complaint are all state

law claims.     Even assuming these are properly pled, under 28 U.S.C.

§ 1367(c)(3), the Court would exercise its discretion and decline

to   exercise   supplemental    jurisdiction     over    the    state   claims.

Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088–89 (11th Cir. 2004)

(encouraging district courts to dismiss state claims where all

claims which provided original jurisdiction have been dismissed.)

      Because   a   party   generally   should   be     given   at   least   one

opportunity to amend before the court dismisses a complaint with

prejudice, Bryan v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001),

the Court will provide plaintiff with a final opportunity to file

an amended complaint setting forth claims.

      Accordingly, it is hereby

      ORDERED AND ADJUDGED:

      1.   Defendants James Delgado and the School Board of Lee

County’s Motion to Dismiss Counts I and II brought pursuant to 42

U.S.C. § 1983 (Doc. #36) is GRANTED and Counts I and II are

dismissed without prejudice.

      2.   Plaintiffs may file a Second Amended Complaint within

FOURTEEN (14) days of this Opinion and Order.             Failure to file a




                                  - 14 -
Second Amended Complaint will result in the closing of this case

without further notice.

     3.   Defendant Lee County’s Motion to Dismiss (Doc. #37) is

DENIED AS MOOT.

     DONE and ORDERED at Fort Myers, Florida, this __25th__ day of

October, 2019.




Copies:
Counsel of Record




                             - 15 -
